SARAH S. VANCE, Chair
Before the Panel:* Plaintiff Manetirony Clervrain, who is proceeding pro se , moves to centralize eleven actions in the District of the District of Columbia.1 The actions are listed on the attached Schedule A. The United States of America and the Bureau of Prisons, defendants in a since-dismissed District of Kansas action, submitted a response in opposition to inclusion of that action in the proposed MDL.
On the basis of the papers filed and the hearing session held, we deny plaintiff's motion. The actions have little in common, as they involve such disparate matters as the conditions of plaintiff's confinement at various federal correctional facilities, the handling of plaintiff's mail, plaintiff's access to computers and legal resources, and the denial of plaintiff's naturalization application. Plaintiff has not demonstrated that centralization under 28 U.S.C. § 1407 is warranted.
IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.
SCHEDULE A
MDL No. 2860 - IN RE: MANETIRONY CLERVRAIN LITIGATION
Eastern District of California
CLERVRAIN v. MITCHELL, C.A. No. 2:18-01716
Southern District of Georgia
CLERVRAIN v. JOHNS, C.A. No. 5:18-00038
District of Kansas
CLERVRAIN v. SESSIONS, ET AL., C.A. No. 5:18-03039
District of Maryland
CLERVRAIN v. MELLADY, ET AL., C.A. No. 8:18-030141
Southern District of Mississippi
CLERVRAIN v. JULIAN, ET AL., C.A. No. 5:18-00051
Western District of Pennsylvania
CLERVRAIN v. KUTA, C.A. No. 3:18-00083
Eastern District of Texas
*1356CLERVRAIN v. UNITED STATES OF AMERICA, ET AL., C.A. No. 1:17-00313
CLERVRAIN v. CHAPA, ET AL., C.A. No. 1:17-00452
CLERVRAIN v. SAMUEL, ET AL., C.A. No. 1:18-00059
CLERVRAIN v. MELLENDICK, ET AL., C.A. No. 1:18-00060
CLERVRAIN v. KELLER, ET AL., C.A. No. 1:18-00061

Judge Charles R. Breyer took no part in the decision of this matter.


The Panel has been notified of one additional action involving purportedly related issues, which is pending in the Eastern District of Pennsylvania. In a supplemental filing, moving plaintiff asserts that two other actions, one in the Southern District of Mississippi (C.A. No. 5:17-00132) and the Western District of Texas (C.A. No. 4:18-00018) also should be included in the proposed MDL. Both actions, however, have been closed in their respective districts.


This action was transferred pursuant to 28 U.S.C. § 1404(a) from the Eastern District of Texas on September 12, 2018.